DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2	This application contains claims directed to the following patentably distinct species:
I) Species (I) directs to a reflective glitter heat transfer sheet having glass beads, glitter particles, and an adhesive and a method for manufacture such sheet wherein the glass beads are first sprayed on and attached to the adhesive and then the glitter particles are sprayed on the glass beads attached to the adhesive, thereby arranging the glass beads and the glitter particles in the adhesive. This Species is read in claims 2-3 and 8; and
II) Species (II) directs to a reflective glitter heat transfer sheet having glass beads, glitter particles, and an adhesive and a method for manufacture such sheet wherein the glass beads and the glitter particles are mixed with each other and then sprayed in the adhesive so that the glass beads and the glitter particles are arranged in the adhesive in a state of being presented together. This Species is read in claims 4-5 and 9. 
The species are independent or distinct because the change in a position relationship between the collective position of an observation light and the pinhole in the pinhole plate structure is based on difference of optical elements being used. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, each of claims 1 and 6 is a generic claim. It is noted that each of claims 6 and 10 does not recites any feature used to group the claims as mentioned above, thus those claims will be examined with the generic claims and the claims of the elected Species. See Note below.
Note:
A) If the Species (I) is elected then claims 1-3, 6-8 and 10 will be examined and claims 4-5 and 9 will not be examined.
B) If the Species (II) is elected then claims 1, 4-7 and 9-10 will be examined and claims 4-5 and 9 will not be examined.
3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M-F
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872